Citation Nr: 0004227	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  94-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include depression, including as secondary to a 
service-connected left knee disability.

2.  Entitlement to service connection for a low back 
disability, including as secondary to a service-connected 
left knee disability.

3.  Entitlement to an increased evaluation for a service-
connected left knee disability, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to February 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 1993, January 1994 and June 1995 
rating decisions of the Department of Veterans Affairs (VA) 
regional office (RO) in Columbia, South Carolina.  In the 
September 1993 rating decision, the RO denied the veteran's 
claim for an evaluation in excess of 30 percent for his 
service-connected left knee disability.  In the January 1994 
rating decision, the RO denied entitlement to a temporary 
total rating pursuant to § 4.30 following arthroscopic 
surgery in November 1993.  Lastly, in the June 1995 rating 
decision, the RO denied service connection for prostate 
condition with transurethral resection of the prostate (TURP) 
and impotence, a psychiatric disability to include 
depression, a right knee disability as secondary to his 
service-connected left knee disability and a low back 
disability as secondary to his service-connected left knee 
disability.  Also in that decision the RO denied the 
veteran's application to reopen a claim of service connection 
for kidney failure.  

This case was previously before the Board in April 1998 at 
which time the Board denied the veteran's application to 
reopen a claim of service connection for bilateral kidney 
failure and also denied claims of service connection for a 
prostate disability with TURP and impotence, a right knee 
disability as secondary to service-connected left knee 
disability, and entitlement to a temporary total rating 
pursuant to 38 C.F.R. § 4.30, following an arthritic 
procedure in November 1993.  The Board also remanded for 
further development the issue of service connection for a 
psychiatric disability to include depression, service 
connection for a back disability as secondary to service-
connected left knee disability, and entitlement to a rating 
in excess of 30 percent for service-connected left knee 
disability.  Although the RO included the issue of service 
connection for a right knee disability as secondary to 
service-connected left knee disability on a July 1999 
Supplemental Statement of the Case, this issue was denied by 
the Board in April 1998 and is no longer in appellate status.  
See 38 C.F.R. § 20.1100 (1999).


FINDINGS OF FACT

1.  The veteran has submitted competent evidence of a 
plausible claim of service connection for a psychiatric 
disability, to include depression.  

2.  The veteran's left knee disability, to include status 
post total knee replacement, produces severe painful motion 
and weakness.

3.  The veteran's chronic lumbosacral strain was aggravated 
by his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim for a psychiatric disability, to include depression.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a 60 percent evaluation for the 
veteran's service-connected left knee disability, to include 
status post total knee replacement, have been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §4.71a, Diagnostic 
Code 5055 (1999).

3.  The veteran's chronic lumbosacral strain is proximately 
due to or the result of his service-connected left knee 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he dislocated 
his left knee while playing football in August 1959.  He was 
hospitalized and underwent a closed reduction of dislocation, 
left patella.

The veteran was admitted to a private medical facility in 
December 1968 where he was diagnosed as having acute 
intervertebral disc syndrome and severe backache with pain 
radiating down the right lower extremity.  An associated 
consultation record contains the veteran's report of 
experiencing lower back trouble since September of that year.  
He said that he experienced increased pain in November 1968 
when a chair at work broke as he was sitting down.

In September 1971 the RO granted the veteran's claim of 
service connection for a left knee disability and assigned a 
10 percent evaluation.  

Hospital records in November 1973 show that the veteran was 
admitted for low back pain and was treated with bedrest and 
conservative treatment.  He was discharged with a diagnosis 
of chronic lumbosacral strain.

The veteran was hospitalized for eight days at a VA medical 
facility in May 1974 at which time an arthrotomy and 
meniscectomy were performed.

In January 1977 the veteran was referred to a private 
hospital by his family physician due to persistent low back 
discomfort of several weeks duration.  He was given an 
impression of probable chronic lumbosacral strain and 
possible lumbar nucleus pulposus.

In a June 1981 rating decision the RO increased the veteran's 
service-connected left knee disability to 20 percent 
disabling.   By rating action in March 1982, the rating was 
increased to 30 percent.

In September 1988 the veteran was admitted to a private 
hospital for 13 days with a one month history of low back, 
left leg and left hip pain.  The veteran reported the onset 
of low back pain four weeks earlier after pulling weeds, with 
no history of injury.  He was diagnosed as having L5-S1 disc 
herniation and underwent excision of the disc.

A private radiology report dated in September 1988 reflects 
osteoarthritis of the lumbar spine.

An October 1991 physical therapy report contains a diagnosis 
of lumbar stenosis.

A computed tomography of the lumbosacral spine taken in 
October 1991 revealed degenerative changes of the facets and 
mild hypertrophic changes at disc margins.  There was no 
suggestion of disc protrusion.

A lumbar spine radiology report dated in November 1991 
contains an impression of residual contrast from myelogram 
and sclerotic degenerative changes in the lower apophyseal 
joints at L4-L5 and L5-S1 levels.

Private medical notes in November 1991 show that the veteran 
underwent an epidural block, left L3-4, due to lumbar 
stenosis.  They also show that he underwent bilateral facet 
blocks, L4-5 and L5-S1 due to L4-5 and L5-S1 facet 
arthropathy.

In March 1992 the veteran was seen at a private hospital 
emergency room where he reported falling down some steps 
earlier that morning.  He complained of low back pain.

Private hospital records in March 1992 reflect a chief 
complaint by the veteran of severe pain in his back, the 
onset of which occurred eight days earlier while bending 
over.  He said that he heard a muffled snap at the time.  He 
described the pain as a sharp radiating pain down both legs 
with residual numbness and tingling from the knees down.

A private x-ray report in March 1992 shows a bone screw in 
the proximal tibial metaphysis of the left knee with no 
fracture or dislocation.  In regard to the lumbar spine, X-
rays revealed slight lumbar scoliosis and moderately severe 
degenerative change present in the posterior facet joints at 
L4-5 and L5-S1.

On file is a VA Medical Certificate dated in June 1993 
reflecting the veteran's complaints of worsening left knee 
pain and swelling.  The veteran was noted to have had chronic 
flare-ups since his first injury in 1960 with surgery of the 
left knee in 1975.  He was given an impression of chronic 
knee pain.

In August 1993 the veteran filed a claim for an increased 
evaluation for his service-connected left knee disability.  
He said that his doctor told him that he needed an implant 
and would remain 100 percent disabled until such time.

In a September 1993 rating decision the RO continued the 
veteran's 30 percent evaluation for his service-connected 
left knee disability.

The veteran underwent left knee arthroscopy in November 1993 
and was given a preoperative diagnosis of degenerative joint 
disease of the left knee.

In November 1993 the veteran filed a claim for an increased 
rating for his service-connected left knee disability.

In a July 1994 statement, the veteran said that he his left 
knee had popped out in May 1981, June 1987, March 1989, 
September 1990 and May 1991.  He said that the latter two 
incidents caused him to fall down some stairs at which times 
he injured his back.

Private office notes in the early 1990s show that the veteran 
was treated for back pain on a number of occasions.

In August 1994 the veteran underwent a left total knee 
replacement at a VA medical facility.  Hospital records at 
that time show that the veteran had had increasing left knee 
pain for several years.

At a hearing at the RO in September 1994, the veteran 
testified that symptoms of his left knee included the knee 
locking up and jumping out without any advance warning.  He 
said that this caused him to throw his weight onto his right 
leg and fall.  He said that he had been an outpatient at the 
August VA Medical Center since August 1993.  He said that in 
April 1994 his left knee locked up on him causing him to fall 
and reinjure a back injury that he sustained from a previous 
fall.

An October 1994 VA treatment record shows that the veteran's 
low back pain was his biggest problem relating to daily 
function.  It also shows that he was in a wheelchair at that 
time secondary to pain in his low back since using crutches 
for walking due to a total knee replacement.  It contains the 
veteran's report that the low back pain was nothing new since 
undergoing disc repair in 1987, but that the pain had been 
somewhat worse that week.  The veteran was assessed as having 
exacerbation of chronic low back pain secondary to (spasm) 
use of crutches secondary to total knee replacement.

VA medical records in March 1995 show that the veteran fell 
after his left knee gave out on him.  Range of motion of the 
left knee was 10 degrees to 80 degrees due to pain.

A July 1995 VA treatment record notes that the veteran's left 
knee was lax in flexion and gave way on stairs.  The veteran 
was prescribed a Goldpoint brace for left knee laxity.

In August 1995 the veteran underwent a VA examination for Aid 
and Attendance purposes.  The examiner stated that the 
veteran's left total knee replacement was stable upon 
discharge and on his first follow-up visits.  He said that 
the veteran was status post multiple falls and had minimal to 
moderate anterior translation (equal to contralateral side).  
He said that the veteran got around the house with a walker 
and knee braces.  He diagnosed the veteran as having 
bilateral knee instability.

A November 1995 VA discharge summary shows that the veteran 
was hospitalized for possible left total knee revision for 
the possible improvement of left knee instability.  It also 
notes that on close examination the veteran's medical history 
included spinal stenosis dating back to 1991 with involvement 
of L3, L4 and L5 nerve roots.  He said that the veteran had 
symptoms of instability and fell on three separate occasions 
prior to his left total knee replacement in August 1994.  He 
said that this appeared to be related to left quadriceps 
weakness.  He also said that since the veteran's surgery in 
August 1994, he had symptoms of instability with the left 
knee in flexion which appeared to be secondary to quadriceps 
weakness and/or looseness in flexion of the total knee 
prosthesis.  He opined that the spinal stenosis contribution 
to the instability should be followed through prior to total 
knee revision.  At discharge the veteran was given diagnoses 
that include left knee instability and history of spinal 
stenosis.

In a Notice of Disagreement filed in May 1996, the veteran 
said that a Dr. Young from the VA orthopedic clinic had 
studied his magnetic resonance imaging(MRI) results from May 
1996 and had told him that the MRI showed that his knee was 
causing his back problems and not the other way around.

VA treatment records show that the veteran underwent a left 
total knee replacement revision in July 1996.  A post-
operative visit to the orthopedic clinic in September 1996 
revealed left knee range of motion of 0 to 100 degrees.

Post-operative orthopedic clinic notes in October and 
December 1996 note that the veteran was ambulatory with 
crutches and was having a lot of pain in the left knee.

A January 1997 VA treatment record contains range of motion 
findings of the left knee of 20 to 90 degrees as well as a 
diagnosis of degenerative joint disease of the knee and 
painful revision of total knee replacement.

At a hearing at the RO in January 1997, the veteran testified 
that he hurt his back in 1987 as a result of his service-
connected left knee disability.  He also said that he was 
nervous and depressed because of his service-connected left 
knee disability and had been told as much by a medical 
doctor.  

In April 1997 the veteran was admitted to a VA medical 
facility following an argument with his son-in-law and 
subsequent development of chest pain.  He was diagnosed as 
having adjustment disorder, not otherwise specified.

VA treatment records from February 1997 to March 1998 reflect 
the veteran's ongoing complaints of left knee pain and 
problems with weight bearing. 

A June 1998 VA treatment record notes that the veteran had 
been on crutches for four years.

In a July 1998 statement, the veteran said that his left knee 
disability was "constantly deteriorating."

At a VA orthopedic examination in September 1998, the veteran 
complained of instability, weakness and incoordination of the 
knee with a limited amount of competence.  He used crutches 
for assistance and reported daily swelling and occasional 
brace use.  There was weakness in the quadriceps and some 
atrophy.  There was increased translation on anterior drawer 
testing on the left versus the right.  Range of motion showed 
90 degrees of extension and 110 degrees of flexion.  The 
examiner gave an impression of status post multiple surgical 
procedures on the left lower extremity with some residual 
weakness, sensation of anterior instability, and significant 
amount of quadriceps atrophy.  The majority of the veteran's 
functional impairment seemed to be a combination of pain, 
weakened extensor movement and some complaints of 
incoordination. This seemed to limit his day-to-day function 
more than the absolute degree of extension or flexion and he 
would extend up to nearly full extension at various times 
during evaluation.  The examiner said that flare-ups in the 
knee would be expected to limit the veteran's functional 
ability.  He also said that the veteran did not appear to 
have the stamina for repeated prolonged use for any extended 
duration on this knee at that time.

In an October 1998 statement the veteran said that the pain, 
lack of full extension and total instability of the knee was 
constant.

In an April 1999 statement, Martin Greever, M.D., a VA 
physician, relayed the veteran's left knee history beginning 
in service and opined that due to the veteran's weight 
distribution because of his joint disease and limping he 
developed considerable difficulty with chronic pain.  He 
opined that a "significant portion of [the veteran's] back 
pain maybe due to his favoring one leg or the other, which 
therefore, make it a consequence of his original knee injury 
back in 1959."

An X-ray report of the veteran's left knee in May 1999 
revealed status post total left knee arthroplasty.

A May 1999 X-ray report of the veteran's lumbosacral spine 
contains an impression of "post-surgical and chronic change, 
as described."  

A VA examiner who conducted an orthopedic examination in May 
1999 noted that the veteran's claims file had been reviewed 
prior to the examination.  In regard to complaints, the 
examiner relayed the veteran's report of swelling and 
constant pain in his left knee.  He also relayed the 
veteran's report of chronic low back pain.  On examination it 
was noted that the veteran used crutches and a wheelchair to 
assist with ambulation.  Loss of motion of the left knee was 
about 30 to 90 degrees from a 90 degree angle.  This equates 
with 110 degrees of flexion and 90 degrees of extension.  The 
examiner stated that the knee was very difficult to examine.  
He said that the veteran did have a fair amount of pain and 
guarded the knee very closely limiting attempts at stressing 
the posterior cruciate ligament and other structures.  There 
was no excessive effusion at that time.  As far as the left 
knee, the examiner gave an impression that the veteran had 
painful left total knee arthroplasty with flexion and 
contractures of 30 degrees and limited extension.  He said 
that having a flexion contracture of that nature would alter 
one's gait.  In regard to the low back, the examiner stated 
that the veteran had chronic low back pain with a history of 
diskectomy and fusion.  He indicated that the veteran had 
significantly diminished range of motion of the spine and a 
history of spinal stenosis by his old chart and claims file.  
He said that it was difficult to exactly pinpoint the cause 
of the veteran's low back pain as he had had two previous 
surgical interventions and significant history regarding his 
lower back.  He said that "altered gait could cause some 
back pain over time however, [he] would not entirely 
attribute all of his back pain to his total knee 
arthroplasty." 

II.  Legal Analysis

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims are plausible, meaning well 
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Service Connection for a Psychiatric Disability to Include 
Depression

The veteran contends that his psychiatric disability, to 
include depression, is related to his service-connected left 
knee disability.  In this regard, he testified in January 
1997 that a doctor told him that he was depressed and nervous 
because of his service-connected knee disability.  Following 
his testimony, in September 1998, the RO advised the veteran 
of the necessity of submitting medical statements showing a 
medical relationship between a current psychiatric disability 
and service-connected left knee disability.  In response to 
this request, the veteran submitted an April 1999 letter from 
a VA physician, C. M. Greever, M.D., who stated that the 
veteran had chronic joint pain related to his back, knees and 
other joints and that he suffered daily and constantly from 
this pain.  He said that this chronic pain lead to a certain 
amount of irritability and a short temper that had created 
stress and strain in the veteran's life and could be viewed 
as a consequence of his original knee injury.  

The above-noted medical opinion, which links mental 
symptomatology to the veteran's service-connected left knee 
disability makes his claim of service connection for a 
psychiatric disability, to include depression, plausible.  
Thus, it is well grounded and subject to VA's regulatory duty 
to assist the veteran in developing the facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a); Caluza, supra.

Service Connection for a Low Back Disability

The veteran's claim of service connection for a low back 
disability as secondary to his service-connected left knee 
disability is plausible and capable of substantiation, and is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
This is in view of numerous postservice diagnosis regarding 
the low back and medical opinions that relate back pain to 
the veteran's service-connected left knee disability.  When a 
veteran submits a well grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991);38 C.F.R. § 3.303 (1999).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  Service connection 
may also be established where it is shown that the disability 
for which the claim is made was chronically worsened due to 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995); Tobin v. Derwinski, 2 Vet. App. 34 (1991.

In the instant case, postservice medical records are replete 
with complaints of low back pain as early as 1968.  They also 
contain an initial diagnosis of chronic lumbosacral strain in 
1973, followed by L5-S1 disc herniation in 1988, 
osteoarthritis of the lumbar spine in 1988, and lumbar 
stenosis in 1991.  While the record is devoid of a medical 
opinion directly linking the veteran's back disability to 
service or his service-connected low back disability, it does 
contain medical opinions supporting a chronic worsening of 
his low back disability by way of pain, due to his service-
connected left knee disability. 

More specifically, a VA physician in October 1994 assessed 
the veteran as having exacerbation of chronic low back pain 
secondary to use of crutches secondary to total knee 
replacement.  In May 1999, a VA examiner stated that while it 
was difficult to exactly pinpoint the cause of the veteran's 
low back pain in light of his significant history and 
surgical interventions, the veteran's flexion contractures of 
30 degrees would alter ones gait and an altered gait, in 
turn, could cause some back pain over time.  He added that he 
would not entirely attribute all of the veteran's back pain 
to his total knee arthroplasty.  This implies that at least 
some of the veteran's back pain is attributable to his total 
knee arthroplasty.  Moreover, in an April 1999 letter, a VA 
physician stated that due to the veteran's variable weight 
distribution because of his joint disease and limping, he 
developed considerable difficulty with chronic back pain.  He 
opined that a significant portion of the veteran's back pain 
may be due to his favoring one leg or the other making it a 
consequence of his original knee injury in 1959.  

In light of the numerous medical records reflecting the 
veteran's complaint of low back pain since 1968 with no noted 
trauma, in addition to the above-noted medical opinions, and, 
in the absence of any medical evidence contradicting these 
opinions, the preponderance of the evidence supports the 
veteran's claim of service connection for a low back 
disability as secondary to his service-connected left knee 
disability.  38 C.F.R. § 3.310; Allen, supra.

Increased Evaluation for a Left Knee Disability

The veteran's claim for an increased rating for his service-
connected left knee disability, to include a left total knee 
replacement, is well grounded meaning plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

The Court has expounded on the necessary evidence required 
for a full evaluation of musculoskeletal disabilities.  In 
Deluca v. Brown, 8, Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (formally known as the 
United States Court of Veterans Appeals) held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  As a musculoskeletal 
disability, the veteran's left knee disability must be 
considered in light of the Court's guidelines in Deluca.

The evidence shows that the veteran underwent a total left 
knee replacement in August 1994, and later underwent a left 
total knee replacement revision in July 1996 in an attempt to 
stabilize the left knee, with poor results.  

In regard to knee replacements (prosthesis), VA's rating 
schedule provides for a temporary total rating for one year 
following implantation of the prosthesis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (1999).  Thereafter, a rating is 
assigned based on residual impairment.  Chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity warrant a 60 percent evaluation.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability is rated by analogy to 
Diagnostic Codes 5256, 5261, or 5262.  The minimum rating 
assignable is 30 percent, which is what the veteran is 
currently evaluated at.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 (1999).

Despite the disjunctive nature of the criteria for a 60 
percent rating under code 5055, the evidence in this case 
shows that the veteran has chronic residuals from his left 
total left knee replacement that include severe painful 
motion and weakness.  Thus, he satisfies the criteria for a 
60 percent evaluation under Code 5055.  To begin with, 
numerous treatment records contain the veteran's complaints 
of constant left knee pain.  They also show that he had been 
relying on canes, walkers, and knee braces to ambulate for 
many years, and was in a wheelchair at the May 1999 VA 
examination.  He was given an impression at the May 1999 
examination of painful left total knee arthroplasty with 
flexion contractures of 30 degrees and limited extension.

In regard to weakness, a November 1995 VA discharge summary 
notes that the veteran continued to have left quadriceps 
weakness.  This notation was made after the August 1994 left 
total knee replacement.  Similar findings of left quadriceps 
weakness were made at a more recent VA examination in 
September 1998.  The examiner who conducted this examination 
provided an impression of status post multiple surgical 
procedures on the left lower extremity with some residual 
weakness.  The examiner further said that the majority of the 
veteran's functional impairment seemed to be a combination of 
pain, his weakened extensor movement, and some complaints of 
incoordination. 

While evaluation of the veteran's left knee disability is not 
limited to Diagnostic Code 5055, there is no other diagnostic 
codes for this disability that affords the veteran a higher 
than 60 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263 (1999).  This is so since the 
maximum evaluation for limitation of flexion under Code 5260 
is 30 percent and the maximum evaluation for limitation of 
extension under Code 5261 is 50 percent.  While a maximum 
evaluation for knee ankylosis under Code 5256 is 60 percent, 
there is no evidence that the veteran's left knee is 
ankylosed and, even if there were, the evidence already 
supports a 60 percent evaluation under Code 5055.  
Furthermore, a separate rating under these codes (in addition 
to a rating under Code 5055) is prohibited because it would 
mean rating the same manifestations such as painful motion 
and weakness under different diagnoses and would violate the 
rule against pyramiding.  38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59 
(1999); Deluca, supra. 

For the reasons given above, the evidence warrants an 
increased rating, to 60 percent, for the veteran's service-
connected left knee disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.



ORDER

As the veteran's claim of service connection for a 
psychiatric disability, to include depression, is well 
grounded, the appeal is allowed subject to further action as 
discussed below.

Service connection for chronic lumbosacral strain, secondary 
to service-connected left knee disability, is granted.

An increased rating, to 60 percent, for the veteran's left 
knee disability is granted, subject to the regulations 
regarding the payment of monetary benefits.


REMAND

Although the VA physician in April 1999 provided the 
necessary nexus evidence to well ground the veteran's claim 
of service connection for a psychiatric disability to include 
depression, by stating that the chronic pain in the veteran's 
left knee caused irritability and a short temper, the 
evidence does not go so far as to link a psychiatric 
diagnosis to the veteran's service-connected left knee 
disability or to service.  

In regard to a psychiatric diagnosis, the veteran was 
diagnosed by VA in June 1971 as having anxiety neurosis after 
being hospitalized for probable chronic prostatitis.  The 
discharge summary notes that the veteran was very worried 
about his health and how to support his family, and was 
anxious and depressed.  According to an April 1997 VA 
hospital discharge summary, the veteran had been admitted to 
the hospital following an argument with his son-in-law after 
which he developed chest pain.  The summary contains a 
diagnosis of adjustment disorder, not otherwise specified.  
Subsequent VA outpatient records in 1997 reflect treatment 
for depression, but relate this diagnosis to the death of the 
veteran's daughter earlier that year.  In this regard, the 
veteran reported at a VA psychiatric examination in May 1999 
as having had only one contact with a psychiatrist in 1997, 
at which time he reported stressors in his life related to 
his daughter's death.  He also stated that he sometimes 
became slightly irritable from pain, but generally got along 
with family and relatives who visited him.  He was diagnosed 
as having depressive disorder, not otherwise specified.  

Accordingly, in order to fully assist the veteran with the 
facts pertinent to this claim, the veteran should be 
scheduled to undergo a VA psychiatric disability so that a 
medical opinion can be obtained regarding the etiology of any 
current psychiatric disability.  See Green v. Derwinski, 1 
Vet. App. 121 (1991).  Such an opinion must be based on a 
thorough and comprehensive examination of the veteran and on 
a review of his claims file.  Id.

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should schedule the veteran to 
undergo a psychiatric examination to 
assess the presence and etiology of any 
psychiatric disabilities, to include 
depression.  The claims file and a copy 
of this REMAND must be made available to 
the examiner prior to the examination in 
order that he or she may review the 
veteran's medical history.  A notation to 
the effect that the claims file was 
reviewed should be included in the 
examination report.  Any diagnostic tests 
and procedures deemed appropriate should 
be performed.  All subjective complaints 
and objective findings should be reported 
in detail.  The examiner should include a 
list of all psychiatric disorders that 
the veteran currently has, to include a 
statement as to whether he has 
depression.  To the extent feasible, the 
examiner should provide a medical opinion 
as to the time of onset of each such 
disorder, and an opinion as to whether it 
is at least as likely as not that any 
such disorder is a result of the 
veteran's service or service-connected 
left knee disability.  If not directly 
caused by the left knee disorder, an 
opinion should also be expressed as to 
whether it is at least as likely as not 
that the psychiatric disorder was 
aggravated by the service connected left 
knee disability, and, if so, the extent 
thereof.  The examiner should be asked to 
include the rationale for the opinion 
expressed. 

2.  Thereafter, the RO should review the 
evidence of record and readjudicate the 
claim of service connection for a 
psychiatric disability, to include 
depression.  If the benefit sought 
remains denied, the RO should issue the 
veteran and his representative a 
Supplemental Statement of the Case which 
summarizes the additional evidence and 
discusses how such evidence relates to 
the issue involved, as well as lists and 
discusses all applicable laws, 
regulations, and legal precedent.  
38 C.F.R. §§ 19.30, 19.31 (1999).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
remand is to develop the record.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


 



